      Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 1 of 14
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 22, 2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                          CORPUS CHRISTI DIVISION

DANIEL G. SANCHEZ,                           §
                                             §
           Plaintiff,                        §
VS.                                          §   CIVIL NO. 2:19-CV-69
                                             §
CANDANCE R. MOORE, et al,                    §
                                             §
           Defendants.                       §

                                        ORDER

         The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 15, and Plaintiff’s Objections to the M&R, Dkt.
No. 17.
         After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS IN PART and DECLINES TO ADOPT IN PART the M&R, Dkt.
No. 15. Accordingly, the Court DISMISSES Plaintiff’s complaint.


I.       Background
         The Court adopts Magistrate Judge Jason B. Libby’s description of the case:
         Plaintiff is a prisoner in the Texas Department Criminal Justice, Criminal
         Institutions Division (TDCJ-CID) and is currently confined at the
         McConnell Unit in Beeville, Texas. In this civil rights action, Plaintiff
         names the following McConnell Unit officials: (1) Law Librarian Candance
         R. Moore; (2) Officer Megan R. Thompson; (3) Senior Warden Philip J.
         Sifuentes; (4) Medical Director Dr. Isaac Kwarteng; and (5) Medical
         Administrator Tanya Lawson. Plaintiff does not indicate whether he sues
         each defendant in his or her individual capacity, official capacity, or both.
         He claims that his constitutional rights were violated in connection with
         Defendants’ failure to issue him a medical pass or otherwise allow him to
         use the restroom during his set time in the McConnell Unit’s law library.
         Plaintiff seeks injunctive relief.




1 / 14
     Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 2 of 14



         A Spears1 hearing was conducted on March 18, 2019. The following
         representations were made either at the Spears hearing or in Plaintiff’s
         original complaint (D.E. 1):

         Plaintiff suffers from a number of medical issues including kidney disease,
         Type II diabetes, high blood pressure, an enlarged prostate, and an
         enlarged liver. Plaintiff’s medical condition and medications increase the
         frequency in which he must urinate. Plaintiff testifies he often has to use
         the bathroom six times an hour. Plaintiff’s need to urinate interferes with
         his ability to use the McConnell Unit law library.

         Plaintiff reserves time in the law library daily for two-hour periods of
         time. Plaintiff works on his own cases as well as cases for other inmates.
         During his scheduled time in the law library, Plaintiff is allowed to use a
         restroom located nearby but is not permitted to return to the law library
         after using the bathroom. Plaintiff estimates that he is able to spend just
         over one hour during his library sessions before he must use the
         bathroom. One of the medical providers has offered Plaintiff adult diapers
         for his urinary issues. Plaintiff declined that option and does not currently
         use them.

         With regard to his cases, Plaintiff testified that he has not missed any
         deadlines or otherwise been prejudiced as a result of not being allowed to
         return to the law library and complete his scheduled two hours. However,
         Plaintiff maintains he should be able to use the bathroom and return to
         the law library.

         Plaintiff is unsure whether the restroom policy for the law library is a
         formal TDCJ policy. He believes Law Librarian Moore may have created
         the policy for the McConnell Unit’s law library. She enforces the policy
         with all inmates, including the direction for her to accompany Plaintiff to
         the restroom located near the law library. While a restroom is located
         inside the law library, inmates are not allowed to use it.

         Plaintiff once received a medical pass to use the bathroom during his time
         at the Robertson Unit in Abilene, Texas, but it was revoked after a brief


1Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985); see also Eason v. Holt, 73 F.3d 600, 603 (5th Cir.
1996) (stating that testimony given at a Spears hearing is incorporated into the pleadings).


2 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 3 of 14



         amount of time. Dr. Kwarteng and Medical Administrator Lawson
         informed Plaintiff that no policy exists at the McConnell Unit regarding
         the issuance of medical passes for any medical condition, including
         frequent urination. Medical Administrator Lawson informed Plaintiff that
         his bathroom issue is a security matter and not a medical matter. Plaintiff
         nevertheless sues Dr. Kwarteng and Medical Administrator Lawson for
         failing to provide him with a medical pass.

         Plaintiff has communicated to Warden Sifuentes verbally and through
         letters about Plaintiff’s issues regarding the law library. Warden
         Sifuentes has taken no action to help Plaintiff. All of Plaintiff’s informal
         and formal grievances requesting a special bathroom pass have been
         denied.

         On April 8, 2019, Plaintiff filed a letter which is construed as a motion to
         supplement or amend his complaint. (D.E. 12). Contrary to his assertion
         in the letter, Plaintiff alleges for the first time claims of harassment and
         retaliation against Defendants Moore and Thompson. In a separate order,
         the undersigned has granted Plaintiff’s motion to supplement or amend.
         (D.E. 14).

         Plaintiff has attached to his letter a Step 1 grievance, dated December 20,
         2018, in which he claimed that Officer Thompson retaliated against
         Plaintiff by denying him a restroom break while he was in the law library
         and forcing him to return to his housing building. (D.E. 12, pp. 3–4). The
         reviewing officer denied this grievance, stating that there was no evidence
         presented to substantiate Plaintiff’s claims. (D.E. 12, p. 4). In his Step 2
         grievance, dated February 6, 2019, Plaintiff reiterated his complaints that
         he is being denied a restroom break in the bathroom located close to the
         law library. (D.E. 12, pp. 5–6). The reviewing officer denied this grievance,
         finding that the available evidence supports the conclusions in the Step 1
         grievance. (D.E. 12, p. 6).

         Plaintiff further alleges that, on April 2, 2019, Defendants Moore and
         Thompson harassed and retaliated against Plaintiff by forcing him to
         work at a table with three other inmates and no typewriter. (D.E. 12, p.1).
         Plaintiff alleges the work space was not large enough to accommodate the
         inmates. (D.E. 12, p. 2).



3 / 14
      Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 4 of 14



Dkt. No. 15 at 2–5.

II.      Legal Standard
         The Court adopts Magistrate Judge Libby’s description of the legal standard:
         When a prisoner seeks to proceed in forma pauperis, the Court shall
         evaluate the complaint and dismiss it without service of process if the
         Court finds the complaint frivolous, malicious, fails to state a claim upon
         which relief can be granted, or seeks monetary relief from a defendant
         who is immune from such relief. 28 U.S.C. § 1915A; see 28 U.S.C. §
         1915(e)(2)(B) (providing that a court shall review an in forma pauperis
         complaint as soon as practicable and dismiss it if it is frivolous or
         malicious, fails to state a claim upon which relief may be granted, or seeks
         monetary relief from an immune defendant). A claim is frivolous if it has
         no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989).
         A claim has no arguable basis in law if it is based on an indisputably
         meritless legal theory, “such as if the complaint alleges the violation of a
         legal interest which clearly does not exist.” Davis v. Scott, 157 F.3d 1003,
         1005 (5th Cir. 1998). A claim has no arguable basis in fact if “after
         providing the plaintiff the opportunity to present additional facts when
         necessary, the facts alleged are clearly baseless.” Talib v. Gilley, 138 F.3d
         211, 213 (5th Cir. 1998).

         “In analyzing the complaint, [the Court] will accept all well-pleaded facts
         as true, viewing them in the light most favorable to the plaintiff.” Jones v.
         Greninger, 188 F.3d 322, 324 (5th Cir. 1999). “The issue is not whether
         the plaintiff will ultimately prevail, but whether he is entitled to offer
         evidence to support his claim. Thus, the Court should not dismiss the
         claim unless the plaintiff would not be entitled to relief under any set of
         facts or any possible theory that he could prove consistent with the
         allegations in the complaint.” Id. (citations omitted). “Threadbare recitals
         of the elements of a cause of action, supported by mere conclusory
         statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         Plaintiff must allege sufficient facts in support of its legal conclusions that
         give rise to a reasonable inference that Defendant is liable. Id.; Bell
         Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). The factual
         allegations must raise Plaintiff’s claim for relief above the level of mere
         speculation. Twombly, 550 U.S. at 555. As long as the complaint, taken as




4 / 14
       Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 5 of 14



         a whole, gives rise to a plausible inference of actionable conduct,
         Plaintiff’s claim should not be dismissed. Id.

         Section 1983 provides a vehicle for redressing the violation of federal law
         by those acting under color of state law. Nelson v. Campbell, 541 U.S. 637,
         643 (2004). To prevail on a § 1983 claim, the plaintiff must prove that a
         person acting under the color of state law deprived him of a right secured
         by the Constitution or laws of the United States. 42 U.S.C. § 1983; West v.
         Atkins, 487 U.S. 42, 48 (1988). A defendant acts under color of state law if
         he misuses or abuses official power and if there is a nexus between the
         victim, the improper conduct, and the defendant’s performance of official
         duties. Townsend v. Moya, 291 F.3d 859, 961 (5th Cir. 2002).

Dkt. No. 15 at 5–7.

III.     Legal Discussion
         In the M&R, the Magistrate Judge evaluated Plaintiff’s claims and concluded
that they should be dismissed for failure to state a claim. After independently
reviewing the filings, the record, and applicable law, the Court agrees with the
Magistrate Judge’s recommendation of dismissing Plaintiff’s claims but declines to
adopt the reasoning that Plaintiff being offered the option of wearing adult diapers
adequately alleviated his issues associated with loss of bladder control.


         a. Supervisory Defendant
         As Magistrate Judge Libby describes:
         It is well-established that a prison supervisor cannot be held liable for the
         misconduct of his or her subordinates. See Thompkins v. Belt, 828 F.2d
         298, 303 (5th Cir. 1987). “Personal involvement is an essential element of
         a civil rights cause of action.” Thompson v. Steele, 709 F.2d 381, 382 (5th
         Cir. 1983). There is no vicarious or respondeat superior liability of
         supervisors under section 1983. Thompkins, 828 F.2d at 303–03; see also
         Carnaby v. City of Houston, 636 F.3d 183, 189 (5th Cir. 2011) (holding the
         acts of subordinates do not trigger individual § 1983 liability for
         supervisory officials).




5 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 6 of 14



         “Supervisory officials may be held liable only if: (1) they affirmatively
         participate in acts that cause constitutional deprivation; or (2) implement
         unconstitutional policies that causally result in plaintiff’s injuries.”
         Mouille v. City of Live Oak, Tex., 977 F.2d 924, 929 (5th Cir. 1992). “Mere
         knowledge and acquiescence on a supervisor’s part is insufficient to create
         supervisory liability under § 1983.” Doe v. Bailey, No. H-14-2985, 2015 WL
         5737666, at *9 (S.D. Tex. Sept. 30, 2015) (citing Iqbal, 556 U.S. at 677).

         Taken as true, Plaintiff’s allegations against Warden Sifuentes suggest
         that he only had knowledge of Plaintiff’s issues concerning his use of the
         restroom during his law library time and the failure to provide him with a
         medical pass. Plaintiff, however, alleges no specific facts to indicate that
         Warden Sifuentes, in his role as a supervisory official, personally
         participated in any actions to deprive Plaintiff of his constitutional rights
         or implemented any unconstitutional policies which resulted in injury to
         Plaintiff.

Dkt. No. 15 at 7–8. Accordingly, the Court adopts the recommendation that
Plaintiff’s claims against Sifuentes in his supervisory capacity be dismissed for
failure to state a claim.


         b. Due Process
         As Magistrate Judge Libby describes:
         Liberally construed, Plaintiff claims that Defendants Kwarteng and
         Lawson violated his due process rights by failing to issue him a medical
         pass for frequent urination. Procedural due process applies only with
         respect to the deprivation of interests encompassed by the Fourteenth
         Amendment’s protection of liberty and property. Board of Regents v. Roth,
         408 U.S. 564, 569 (1972). “[I]n determining whether state action has
         violated an individual’s right to procedural due process, the district court
         must first address whether or not the state action ahs deprived the person
         of a protected life, liberty, or property interest.” Whitlock v. Stephens, No.
         5:14-cv-94, 2016 WL 7168029, at *4 (E.D. Tex. Oct. 5, 2016) (citing
         Augustine v. Doe, 740 F.2d 322, 327 (5th Cir. 1984)).

         In Whitlock, inmate Tarrance Whitlock similarly complained that prison
         officials at the Telford Unit violated his due process rights by failing to


6 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 7 of 14



         follow prison policy and issue a medical pass for his frequent urination.
         Whitlock, 2016 WL 7168029, at *4. Like Plaintiff, Whitlock was not
         allowed to return to his prison’s law library to finish his two-hour session
         upon using a nearby restroom. Id. at *1. Whitlock was prescribed a high
         blood pressure medication which caused frequent urination. Id. Despite
         his need for frequent urination, Whitlock was told that the Telford Unit
         did not issue medical passes under those circumstances. Id. at 1–2.

         In evaluating Whitlock’s claims, the court cited another case from the
         Eastern District of Texas, where evidence was presented showing that
         medical passes would only be issued if an inmate suffered from urinary
         problems. Id. (citing Lowe v. Green, No. 6:07-CV-5, 2007 WL 1217875, at
         *2 (E.D. Tex. Apr. 24, 2007)). Even assuming a prisoner policy existed at
         the Telford Unit where medical passes would be issued for urinary
         disorders, the Whitlock court explained that such a policy would not
         require the issuance of a medical pass where an inmate complained only
         about his medication causing more frequent urination. Id. at *4–*5.
         Whitlock, therefore, failed to show that the refusal to issue him a pass
         amounted to a violation of prison rules, much less the due process clause.
         Id.

         Plaintiff alleges in this case that: (1) he suffers from a number of medical
         issues, including kidney disease, Type II diabetes, high blood pressure, an
         enlarged prostate, and an enlarged liver; (2) his kidneys are deteriorating
         to the point where he eventually will end up on dialysis; and (3) Plaintiff
         takes diuretics which is a medication that increases his need to urinate.
         Plaintiff, however, alleges no facts to indicate that the McConnell Unit
         has a policy regarding medical passes for frequent urination and what
         medical conditions would entitle a prisoner to such a medical pass.

         It is well settled in the Fifth Circuit that allegations of a prison official’s
         failing to follow prison policy, without more, does not state a
         constitutional cause of action by itself. Hernandez v. Estelle, 788 F.2d
         1154, 1158 (5th Cir. 1986). Plaintiff’s allegations, taken as true, fail to
         indicate that a policy existed at the McConnell Unit regarding medical
         passes for any medical issue, including frequent urination. Even if a policy
         existed and Plaintiff was eligible to obtain a medical pass due to his
         medical condition, he has no liberty or property interest in receiving a



7 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 8 of 14



         medical pass. See Whitlock, 2016 WL 7168029, at *4 (explaining that
         prisoners have no liberty or property interest in having a medical pass).

Dkt. No. 15 at 8–10. Accordingly, the Court adopts the recommendation that
Plaintiff’s due process claim against Kwarteng and Lawson be dismissed for failure
to state a claim.


         c. Access to Courts
         As Magistrate Judge Libby describes:
         Plaintiff further claims that Defendant Moore has effectively denied him
         access to the courts by enforcing a policy where he would not be allowed
         back in the law library after going to the nearby restroom. Prisoners have
         a constitutionally protected right of access to the courts. See Lewis v.
         Casey, 518 U.S. 343, 360 (1996) (citing Bounds v. Smith, 430 U.S. 817, 821
         (1977)). The right does not guarantee any “particular methodology but
         rather the conferral of a capability—the capability of bringing
         contemplated challenges to sentences or conditions of confinement before
         the courts.” Lewis, 518 U.S. at 356; see also Jones, 188 F.3d at 325
         (holding the right provides a reasonable opportunity to file nonfrivolous
         legal claims challenging convictions or conditions of confinement).

         Because the right of access is not a “freestanding right,” to state a
         cognizable First Amendment claim, the plaintiff must demonstrate actual
         injury resulting from an alleged denial of access to the courts. Lewis, 518
         U.S. at 351; Chriceol v. Phillips, 169 F.3d 313, 317 (5th Cir. 1999).
         Without a showing of an actual injury, a plaintiff lacks standing to pursue
         a claim of denial of access to the courts. Lewis, 518 U.S. at 349.

         To meet the standing requirement, a plaintiff “must allege personal injury
         fairly traceable to the defendant’s allegedly unlawful conduct and likely to
         be redressed by the requested relief.” Raines v. Byrd, 521 U.S. 811, 818
         (1997) (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)). Plaintiff “must
         establish that he has a personal stake in the alleged dispute and that the
         alleged injury suffered is particularized as to him.” Id. at 819. In
         particular, to succeed on a claim of denial of access to courts, a plaintiff
         must show that he lost an actionable claim or was prevented from
         presenting such a claim because of the alleged denial. See Lewis, 518 U.S.


8 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 9 of 14



         at 356. He must show “that his position as a litigant was prejudiced” as a
         direct result of the denial of access. Eason v. Thaler, 73 F.3d 1322, 1328
         (5th Cir. 1996).

         Plaintiff alleges that: (1) he reserves time in the law library daily for two-
         hour periods of time; (2) during his time in the law library, he works on
         his cases as well as cases for other inmates; (3) he is able to spend just
         over an hour during his library sessions before he must use the restroom;
         (4) Law Librarian Moore may have created the policy or practice of not
         allowing inmates to return to the law library after going to the nearby
         restroom; (5) Officer Thompson follows the policy set by Law Librarian
         Moore and is directed by her to accompany Plaintiff to the nearby
         restroom; and (6) he has not missed any deadlines or otherwise been
         prejudiced as a result of not being allowed to return to the law library
         after going to the restroom. Taken as true, Plaintiff’s allegations fail to
         state a plausible First Amendment claim for denial of access to courts
         because his allegations fail to suggest he has been denied the ability to
         present a case or otherwise has lost an actionable claim.

Dkt. No. 15 at 10–11. Accordingly, the Court adopts the recommendation that
Plaintiff’s First Amendment claim against Moore and Thompson be dismissed for
failure to state a claim.


         d. Deliberate Indifference
            i. Defendant Moore’s Restroom Policy
         As Magistrate Judge Libby describes:
         Liberally construed, Plaintiff claims that Law Librarian Moore’s policy
         and enforcement of same as to Plaintiff regarding restroom usage
         constituted deliberate indifference to his health. The Eighth Amendment
         prohibits cruel and unusual punishment. U.S. Const. amend. VIII. “The
         Constitution does not mandate comfortable prisons . . . but neither does it
         permit inhumane ones, and it is now settled that the treatment a prisoner
         receives in prison and the conditions under which he is confined are
         subject to scrutiny under the Eighth Amendment.” Harper v. Showers, 174
         F.3d 716, 719 (5th Cir. 1999) (quoting Woods v. Edwards, 51 F.3d 577, 581
         (5th Cir. 1995) (per curiam) (internal quotations omitted)).



9 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 10 of 14



        An Eighth Amendment violation occurs when a prison official is
        deliberately indifferent to an inmate’s health and safety. Farmer, 511 U.S.
        at 834. The test for deliberate indifference has both an objective and
        subjective prong. Under the objective prong, the inmate “must first prove
        objective exposure to a substantial risk of serious harm.” Trevino v.
        Livingston, No. 3:14-CV-52, 2017 WL 1013089, at *3 (S.D. Tex. Mar. 13,
        2017) (citing Gobert v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006)). To
        prove the subjective prong of the deliberate indifference test, the inmate
        “must show both: (1) that the defendant was aware of facts from which the
        inference of an excessive risk to the [inmate’s] health or safety could be
        drawn; and (2) that the defendant actually drew the inference that such
        potential for harm existed.” Trevino, 2017 WL 1013089, at *3 (citing
        Farmer, 511 U.S. at 397, and Harris v. Hegmann, 198 F.3d 153, 159 (5th
        Cir. 1999)).

        The deliberate indifference standard “is an extremely high standard to
        meet.” Domino v. Texas Dep’t of Criminal Justice, 230 F.3d 752, 756 (5th
        Cir. 2001). Deliberate indifference is more than mere negligence. Farmer,
        511 U.S. at 835. “Even proof of gross negligence does not establish
        deliberate indifference.” Levine v. Taylor, No. 3:12-CV-186, 2017 WL
        1215426, at *7 (S.D. Tex. Mar. 31, 2017) (citing Whitley v. Hanna, 726
        F.3d 631, 641 (5th Cir. 2013)).2 Deliberate indifference encompasses only
        unnecessary and wanton infliction of pain repugnant to the conscience of
        mankind. McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997)
        (citations omitted).

        Plaintiff alleges no facts to suggest that Law Librarian Moore’s policy and
        enforcement of same exposed Plaintiff to a substantial risk of serious
        harm. Plaintiff was never denied the ability to visit the restroom during
        his law library sessions, and there is no suggestion he ever suffered any
        physical injury as a result of Law Librarian Moore’s actions. See Whitlock,
        2016 WL 7168029, at *6–*7 (recommending prisoner’s deliberate
        indifference claim be dismissed for failure to state a claim in part because
        he did not allege he had suffered any physical harm as a result of the
        enforcement of law library’s restroom policy).


2 The Fifth Circuit has clarified that “gross negligence . . . is a heightened degree of negligence, while
[deliberate indifference] is a lesser form of intent.” Whitley, 726 F.3d at 641 (internal quotations and
citation omitted).


10 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 11 of 14



Dkt. No. 15 at 12–13. Accordingly, the Court adopts the recommendation that
Plaintiff’s deliberate indifference claim arising from the enforcement of Moore’s
restroom policy be dismissed for failure to state a claim.


          ii. Defendants Kwarteng and Lawson
      As Magistrate Judge Libby describes:
      Plaintiff claims that Dr. Kwarteng and Medical Administrator Lawson
      acted with deliberate indifference to his serious medical needs by not
      issuing him a medical pass for his frequent urination. Prisoners are
      protected from cruel and unusual punishment by the Eighth Amendment.
      While not mandating a certain level of medical care for prisoners, the
      Eighth Amendment imposes a duty on prison officials to ensure that
      inmates receive adequate medical care. Easter v. Powell, 467 F.3c 459, 463
      (5th Cir. 2006) (citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)).

      Prison officials are liable for failure to provide medical treatment if they
      are deliberately indifferent to a prisoner’s serious medical needs. Estelle v.
      Gamble, 429 U.S. 97 (1976). Deliberate indifference may be exhibited by
      prison doctors in their response to prisoners’ needs, but it may also be
      shown when prison officials have denied an inmate prescribed treatment
      or have denied him access to medical personnel capable of evaluating the
      need for treatment. Id. at 104–05.

      In the context of medical treatment, the prisoner must show “that prison
      officials refused to treat him, ignored his complaints, intentionally treated
      him incorrectly, or engaged in any similar conduct that would clearly
      evince a wanton disregard for any serious medical needs.” Gobert v.
      Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation marks and
      citation omitted). Although inadequate medical treatment may rise to the
      level of a constitutional violation, “successful medical treatment and acts
      of negligence or medical malpractice do not constitute deliberate
      indifference, nor does a prisoner’s disagreement with [his] medical
      treatment, absent exceptional circumstances.” Sama v. Hannigan, 669
      F.3d 585, 590 (5th Cir. 2012).

      Plaintiff alleges that both Dr. Kwarteng and Medical Administrator
      Lawson informed Plaintiff that no policy existed at the McConnell Unit


11 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 12 of 14



      regarding the issuance of medical passes for any medical condition,
      including frequent urination. Plaintiff otherwise provides nothing to
      suggest that Dr. Kwarteng or Medical Administrator Lawson engaged in
      conduct evincing a wanton disregard or otherwise constituting deliberate
      indifference to Plaintiff’s serious medical needs.

Dkt. No. 15 at 14–15. Accordingly, the Court adopts the recommendation that
Plaintiff’s deliberate indifference claims against Kwarteng and Lawson be
dismissed for failure to state a claim.


      e. Retaliation
      As Magistrate Judge Libby describes:
      Plaintiff claims in his Supplemental Complaint that he has been subjected
      to retaliation and harassment by Law Librarian Moore and Officer
      Thompson. Retaliation is not expressly referred to in the Constitution;
      however, it is nonetheless actionable because retaliatory actions may tend
      to chill an individual’s exercise of constitutional rights. See Perry v.
      Sindermann, 408 U.S. 593, 597 (1972). Retaliation is actionable “only if
      the retaliatory act ‘is capable of deterring a person of ordinary firmness
      from further exercising his constitutional rights.’” Bibbs v. Early, 541 F.3d
      267, 270 (5th Cir. 2008) (quoting Morris v. Powell, 449 F.3d 682, 684 (5th
      Cir. 2006)).

      The purpose of allowing retaliation claims under § 1983 is to ensure that
      prisoners are not unduly discouraged from exercising their constitutional
      rights. Morris, 449 F.3d at 686. Thus, “[a] prison official may not retaliate
      against or harass an inmate for exercising the right of access to the courts,
      or for complaining to a supervisor about a guard’s misconduct.” Woods v.
      Smith, 60 F.3d 1161, 1164 (5th Cir. 1995). “Filing grievances and
      otherwise complaining about the conduct of correctional officers through
      proper channels are constitutionally protected activities, and prison
      officials may not retaliate against inmates for engaging in such protected
      inmates.” Reese v. Skinner, 322 F. App’x 381, 383 (5th Cir. 2009) (citing
      Morris, 449 F.3d at 684).

      The Fifth Circuit has emphasized that “prisoners’ claims of retaliation are
      regarded with skepticism and are carefully scrutinized by the courts.”


12 / 14
    Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 13 of 14



      Adeleke v. Fleckenstein, 385 F. App’x 386, 387 (5th Cir. 2010) (citing
      Woods, 60 F.3d at 1166). In addition, the Fifth Circuit has concluded that
      some acts, even though they may be motivated by retaliatory intent, are
      so de minimis that they would not deter the ordinary person from further
      exercise of his rights. Morris, 449 F.3d at 686. Such acts do not rise to the
      level of constitutional violations and cannot form the basis of a § 1983
      claim. Id.

      To state a valid § 1983 claim for retaliation, “a prisoner must allege (1) a
      specific constitutional right, (2) the defendant’s intent to retaliate against
      the prisoner for his or her exercise of that right, (3) a retaliatory adverse
      act, and (4) causation.” Jones, 188 F.3d at 324–25 (citing McDonald v.
      Stewart, 132 F.3d 225, 231 (5th Cir. 1998)). An inmate must allege more
      than his personal belief that he is the victim of retaliation. Johnson v.
      Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (citation omitted). “Mere
      conclusory allegations of retaliation will not be enough to withstand a
      proper motion for dismissal of the claim.” Jones, 188 F.3d at 325. The
      inmate must produce direct evidence of motivation or a chronology of
      events from which retaliation may be inferred. Id. In other words, a
      successful claim of retaliation requires a showing that, but for some
      retaliatory motive, the complained of adverse incident would not have
      occurred. Woods, 60 F.3d at 1166.

      Plaintiff claims that Officer Thompson retaliated against him by denying
      him a restroom break while he was in the law library and forcing him to
      return to his housing building. (D.E. 12, pp. 3–4). As discussed above,
      however, “the invocation of a specific constitutional right is the first
      element of a retaliation claim.” Williams v. Sellers, No. H-11-4287, 2014
      WL 794191, at *11 (S.D. Tex. Feb. 26, 2014). Plaintiff makes no allegation
      that he exercised a specific constitutional right preceding Officer
      Thompson’s conduct.

      Plaintiff also fails to allege that he was subjected to an adverse act. As
      noted above, to prevail on a retaliation claim, Plaintiff must demonstrate
      that he suffered an adverse act that “would chill or silence a person of
      ordinary firmness” from complaining in the future. Morris, 449 F.3d at
      685–86. Plaintiff’s allegations indicate that he subsequently filed a
      grievance against Officer Thompson for denying him a restroom break



13 / 14
      Case 2:19-cv-00069 Document 45 Filed on 04/21/20 in TXSD Page 14 of 14



        near the library. Thus, it is clear that Officer Thompson’s action had no
        chilling effect on Plaintiff’s ability to complain.

        Plaintiff further alleges that, on April 2, 2019, Law Librarian Moore and
        Officer Thompson retaliated against Plaintiff by forcing him to work at a
        table with three other inmates and no typewriter and denying him access
        to the typewriter table. (D.E. 12, pp. 1–2). Plaintiff does not specify
        whether these actions came in response to Plaintiff’s exercise of a
        constitutional right, such as the filing of this case. Furthermore, the
        actions taken by Defendants Moore and Thompson are of such a de
        minimis nature as to not form the basis of a § 1983 claim. See Garner v.
        Moore, 2:13-CV-383, 2014 WL 4082510, at *3 (S.D. Tex. Aug. 19, 2014)
        (concluding that the alleged retaliatory acts of limited talking privileges,
        verbal reprimand, temporary suspension of library privileges, and delays
        in supply delivery are de minimis); Kolberg v. Pille, No. 1:12-CV-280, 2012
        WL 6967234, at *5 (E.D. Tex. Dec. 14, 2012) (concluding that the act of
        separating one inmate from another inmate “in the law library for a day is
        de minimis, cannot form the basis for a retaliation claim”).

Dkt. No. 15 at 15–18. Accordingly, the Court adopts the recommendation that
Plaintiff’s retaliation claims be dismissed for failure to state a claim.


IV.     Conclusion
        For the reasons above, the Court ADOPTS IN PART and DECLINES
TO ADOPT IN PART the M&R, Dkt. No. 15. Accordingly, the Court
DISMISSES Plaintiff’s complaint.


        SIGNED this 21st day of April, 2020.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




14 / 14
